THOMPSON, C.J.
This consolidated appeal is based on orders certified to be of great public importance by the county court. Nationwide Mutual Fire Insurance Company seeks review of orders determining that it may not defend against personal injury protection (PIP) claims of Nationwide’s insureds because Nationwide did not timely obtain reasonable proof that the medical procedures were unreasonable, unnecessary, or unrelated to the motor vehicle accidents. The various insureds in the consolidated cases assigned their rights under their PIP policies to appellee Nu Best Diagnostic Labs. This court has jurisdiction.1
On the merits, we reverse the judgments in favor of Nu Best. See Gurney v. State Farm Mut. Auto. Ins. Co., No. 5D00-3775 (Fla. 5th DCA July 6, 2001); Jones v. State Farm Mut. Auto. Ins. Co., 694 So.2d 165 (Fla. 5th DCA 1997). The trial court rightly perceived a conflict between our opinion in Jones and the opinion of the third district in Perez v. State Farm Fire and Cas. Co., 746 So.2d 1123 (Fla. 3d DCA 1999), rev. granted, United Auto. Ins. Co. v. Rodriguez, 767 So.2d 464 (Fla.2000). The court chose to follow Perez but should have followed Jones. See Pardo v. State, 596 So.2d 665 (Fla.1992).
REVERSED AND REMANDED.
PLEUS and PALMER, JJ., concur.

. Fla. R.App. P. 9.030(b)(4)(A).